     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 1 of 16



                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA

 REGINALD ROBERT                                                     CIVIL ACTION


 VERSUS                                                              NO. 18-11632


 JAMIE MAURICE, et al.                                               SECTION: “G”(4)


                                        ORDER AND REASONS

       Before the Court is Defendants Jamie Maurice (“Maurice”) and Knight Transportation,

Inc.’s (“Knight Transportation”) (collectively, “Defendants”) “Motion to in Limine to Limit

Testimony of Officer Reginald Landry, Exclude Portions of Accident Report and Exclude

Evidence of Traffic Citation.”1 In the motion, Defendants move the Court to issue an Order: (1)

prohibiting Officer Landry from testifying as to the cause of the alleged accident; (2) excluding

portions of the accident report containing evidence of Officer Landry’s lay opinion regarding

causation and fault; and (3) excluding any evidence of the traffic citation issued to Maurice. 2

Plaintiff Reginald Robert (“Plaintiff”) opposes the motion. Oral argument was held on the motion

via video conference on July 15, 2020 at 10:00 a.m. 3 Considering the motion, the memoranda in

support and in opposition, the record, and the applicable law, the Court grants the motion.




       1
           Rec. Doc. 104.
       2
           Rec. Doc. 104-1 at 6.
       3
           Rec. Doc. 130.

                                                 1
     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 2 of 16



                                          I. Background

       On November 27, 2018, Plaintiff filed a complaint against Defendants Maurice and Knight

Transportation in this Court, seeking recovery for injuries and property damage Plaintiff allegedly

sustained in a motor vehicle collision. 4 According to the Complaint, on August 9, 2017, Plaintiff

was allegedly operating a vehicle on US 90 while an 18-wheeler driven by Maurice was attempting

to merge onto US 90 from the onramp. 5 Plaintiff alleges that Maurice negligently failed to keep a

proper lookout and abruptly merged into the third lane of US 90 where the Plaintiff was traveling,

causing a collision between the two vehicles. 6 Plaintiff alleges that the vehicle being driven by

Maurice was owned by Knight Transportation, and that Maurice was within the course and scope

of his employment with Knight Transportation, when he collided with the vehicle containing

Plaintiff. 7 Accordingly, Plaintiff brings a negligence claim against Maurice and Knight

Transportation, under the doctrine of respondeat superior.8

       On September 26, 2019, this Court granted Defendants’ Motion for Partial Summary

Judgment. 9 As a result, Plaintiff’s cause of action alleging the direct negligence of Knight

Transportation in the form of negligent entrustment, negligent hiring, training and supervision was

dismissed, with prejudice. 10 The Court’s order did not affect Plaintiff’s remaining cause of action




       4
           Rec. Doc. 1.
       5
           Id. at 3.
       6
           Id.
       7
           Id.
       8
           Id. at 5.
       9
           Rec. Doc. 26.
       10
            Id.

                                                 2
     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 3 of 16



against Maurice for negligence and Knight Transportation for vicarious liability for the alleged

actions of Maurice.11 On April 15, 2020, the Court denied Plaintiff’s Motion to Strike and/or

Dismiss Under FRCP 12(b)(6) Defendant’s Listed Defense of ‘Intentional Acts’ of the Plaintiff as

untimely filed.12 Also on April 15, 2020, the Court denied Plaintiff’s Motion for Partial Summary

Judgment on Medical Causation as untimely filed.13 Due to the COVID-19 pandemic, the Court

continued the trial to April 26, 2021. 14

        On May 12, 2020, Defendants filed the instant “Motion to in Limine to Limit Testimony

of Officer Reginald Landry, Exclude Portions of Accident Report and Exclude Evidence of Traffic

Citation.”15 On May 26, 2020, Plaintiff filed an opposition to the instant motion. 16 On June 1,

2020, Defendants, with leave of Court, filed a reply. 17 Oral argument was held on the motion via

video conference on July 15, 2020 at 10:00 AM. 18

                                       II. Parties’ Arguments

A.      Defendants’ Arguments in Support of the Motion in Limine

        In the motion, Defendants move the Court to issue an Order: (1) prohibiting Officer Landry

from testifying as to the cause of the alleged accident; (2) excluding portions of the accident report




        11
             Id.
        12
             Rec. Doc. 99.
        13
             Rec. Doc. 100.
        14
             Rec. Doc. 101.
        15
             Rec. Doc. 104.
        16
             Rec. Doc. 110.
        17
             Rec. Doc. 122.
        18
             Rec. Doc. 130.

                                                  3
      Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 4 of 16



containing evidence of Officer Landry’s lay opinion regarding causation and fault; and (3)

excluding any evidence of the traffic citation issued to Maurice.19

          First, Defendants assert that the Court should exclude any lay testimony of Officer Landry

concerning the cause of the accident and liability for the accident.20 Defendants note that Officer

Landry has not been offered as an expert, and no evidence has been produced to show that he is

qualified to testify as an expert. 21 As such, Defendants argue that Officer Landry’s testimony must

be considered lay witness testimony and limited accordingly. 22 Because Officer Landry did not

personally witness the alleged accident, Defendants contend that any testimony concerning the

cause of the accident is inadmissible. 23

          Second, Defendants argue that the Court should exclude any portion of the accident report

referencing the cause of the alleged accident. 24 Defendants assert that these statements are hearsay,

and only portions of the report that reflect the police officer’s first-hand observations based on his

investigation         and experience are properly admissible                under Federal Rule of Evidence

803(8)(A)(iii).25




          19
               Rec. Doc. 104-1 at 6.
          20
               Id. at 2.
          21
               Id.
          22
               Id.
          23
               Id. at 3 (citing Duhon v. Marceaux, 33 F. App’x 703 (5th Cir. 2002)).
          24
               Id.
          25
               Id. at 4 (citing Williams v. Gaitsch, No. 5:08-CV-0772, 2011 WL 13286179, at *2 (W.D. La. May 26,
2011)).

                                                             4
     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 5 of 16



        Finally, Defendants contend that the Court should exclude the traffic citation issued to

Maurice and all references to the citation contained in the accident report. 26 Defendants assert that

“Louisiana jurisprudence has long held the mere charge of a traffic violation is inadmissible in a

civil proceeding to prove negligence because citations are often untrustworthy; they are merely the

opinion of the officer; their payment is often the result of expediency or compromise; and they

erode the rule against hearsay.”27 Defendants argue that Maurice contested the moving violation

in court and had the citation reduced before paying the fine in full. 28 Therefore, Defendants argue

that Maurice did not admit fault, and the citation is not admissible to prove fault for the accident. 29

B.      Plaintiff’s Arguments in Opposition to the Motion in Limine

        In opposition, Plaintiff first argues that the motion in limine was not timely filed.30 Plaintiff

notes that the Scheduling Order required that all non-evidentiary motions be filed in sufficient time

to permit hearing thereon no later than February 12, 2020. 31 Therefore, Plaintiff asserts that the

motion should be denied because it was not timely filed. 32

        Even if the Court were to consider the merits of the motion, Plaintiff contends that the

motion should be denied because the Fifth Circuit has held that an investigating officer in an




        26
             Id.
        27
             Id. at 5 (internal citations omitted).
        28
             Id.
        29
             Id.
        30
             Rec. Doc. 110 at 1.
        31
             Id. at 1–2.
        32
             Id. at 2.

                                                      5
     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 6 of 16



accident can give expert testimony as to fault for an accident. 33 Plaintiff argues that Officer Landry

has the pre-requisite education and experience as a trained New Orleans Police Officer to

investigate and opine as to the facts and circumstances surrounding this accident. 34 Plaintiff asserts

that Officer Landry “was in a better position to opine on the cause of this accident than any ‘expert’

that Defendant could have retained for accident reconstruction who [would] merely regurgitate the

information provided by the parties.”35 According to Plaintiff, Officer Landry is an unbiased expert

who made observations and formed opinions based on his education and experience and the

evidence.36 Plaintiff notes Officer Landry cited Maurice for “reasonable vigilance,” and Maurice

later pleaded guilty to a lesser offense. 37 Therefore, Plaintiff argues that Officer Landry should be

allowed to testify as an expert on his opinion of fault. 38

C.      Defendants’ Arguments in Further Support of the Motion in Limine

        In reply, Defendants argue that the motion in limine is timely. 39 Defendants assert that the

February 12, 2020 deadline was for non-evidentiary motions, and this motion in limine is an

evidentiary motion. 40 Therefore, pursuant to the Scheduling Order, Defendants argue that the

deadline to file motions in limine is seven working days before trial.41



        33
             Id. (citing Puga v. RCX Solutions, Incorporated, 922 F. 3d 285 (5th Cir. 2019),
        34
             Id. at 3.
        35
             Id. at 4.
        36
             Id.
        37
             Id.
        38
             Id.
        39
             Rec. Doc. 122 at 1.
        40
             Id.
        41
             Id.

                                                           6
     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 7 of 16



        Defendants contend that Plaintiff cannot call Officer Landry as an expert because he was

not disclosed as such. 42 Additionally, Defendants note that there is no evidence in the record to

show that Officer Landry is qualified to testify as an expert.43 Accordingly, Defendants argue that

the Fifth Circuit case upon which Plaintiff relies is not relevant to the instant motion. 44

                                         III. Legal Standard

A.      Lay Opinion and Expert Opinion Testimony

        The Federal Rules of Evidence divide opinion testimony into two categories: lay opinion

and expert opinion testimony. Pursuant to Federal Rule of Evidence 701, when a witness is not

testifying as an expert, testimony in the form of an opinion is limited to an opinion that is:

        (a) rationally based on the witness’s perception;
        (b) helpful to clearly understanding the witness’s testimony or to determining a fact
        in issue; and
        (c) not based on scientific, technical, or other specialized knowledge within the
        scope of Rule 702.45

Pursuant to Federal Rule of Evidence 702, a witness who is qualified as an expert by knowledge,

skill, experience, training, or education may testify in the form of an opinion if:

        (a) the expert’s scientific, technical, or other specialized knowledge will help the
        trier of fact to understand the evidence or to determine a fact in issue;
        (b) the testimony is based on sufficient facts or data;
        (c) the testimony is the product of reliable principles and methods; and
        (d) the expert has reliably applied the principles and methods to the facts of the
        case.46




        42
             Id. at 2.
        43
             Id.
        44
             Id. at 3.
        45
             Fed. R. Evid. 701.
        46
             Fed. R. Civ. 702.

                                                   7
     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 8 of 16



B.      Disclosure of Expert Testimony Pursuant to Federal Rule of Civil Procedure 26

        Federal Rule of Civil Procedure 26 governs the disclosure of expert testimony. Pursuant to

Rule 26(a)(2)(B), experts retained specifically for litigation must provide formal expert reports. 47

Before the 2010 amendments to the Federal Rules of Civil Procedure, non-retained experts were

exempt from Rule 26’s disclosure requirements under certain circumstances. 48 Following the 2010

amendments, however, a non-retained expert is “subject to a separate, less stringent disclosure

regime than their retained counterparts” under Rule 26(a)(2)(C). 49 “Rule 26(a)(2)(C) addresses the

disclosure of expert witnesses who were involved in the events leading up to litigation and may

testify both as an expert and as a fact witness.”50 A Rule 26(a)(2)(C) witness’s expert opinion

“must be based on facts or data obtained or observed in the course of the sequence of events giving

rise to the litigation.”51 A reason for requiring less stringent disclosures for non-retained experts is

that “these witnesses have not been specially retained and may not be as responsive to counsel as

those who have.”52




        47
             Fed. R. Civ. P. 26(a)(2)(B).
        48
           Sheppard v. Liberty Mutual Ins. Co., No. 16-2401, 2017 WL 467092, at *1 (E.D. La. Feb. 2, 2017) (Vance,
        J.).
        49
          Id. See also Causey v. State Farm Mut. Auto. Ins. Co., No. CV 16-9660, 2018 WL 2234749, at *1 (E.D.
        La. May 16, 2018) (Africk, J.) “[T]reating physicians fall under the limited disclosure requirement” of Rule
        26(a)(2)(C). Id.
        50
             LaShip, L.L.C. v. Hayward Baker, Inc., 680 F. App’x 317, 324 (5th Cir. 2017).
        51
           Laship, L.L.C. v. Hayward Baker, Inc., 296 F.R.D. 475, 480 (E.D. La. 2013) (Brown, J.), aff’d 680 F. App'x
        at 317.
        52
          Fed. R. Civ. P. 26, 2010 Advisory Committee Notes (“This amendment resolves a tension that has
        sometimes prompted courts to require reports under Rule 26(a)(2)(B) even from witnesses exempted from
        the report requirement.”).

                                                          8
     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 9 of 16



       Rule 26(a)(2)(C) requires the party submitting a non-retained expert’s testimony to provide

a summary disclosure that states “(i) the subject matter on which the witness is expected to present

evidence under Federal Rule of Evidence 702, 703, or 705 and (ii) a summary of the facts and

opinions to which the witness is expected to testify.” 53 These disclosures must be made in

accordance with the deadlines set in the Court’s Orders, or, absent a stipulation or a court order, at

least 90 days before trial or within 30 days of the other parties’ disclosure when offered solely to

rebut or contradict such evidence.54

                                            IV. Analysis

       Defendants move the Court to issue an Order: (1) prohibiting Officer Landry from

testifying as to the cause of the alleged accident; (2) excluding portions of the accident report

containing evidence of Officer Landry’s lay opinion regarding causation and fault; and (3)

excluding any evidence of the traffic citation issued to Maurice.55 In opposition, Plaintiff argues

that the motion in limine was not timely filed. 56 Alternatively, Plaintiff asserts that Officer Landry

should be allowed to provide expert testimony as to the cause of the accident. 57

       As an initial matter, the motion in limine was timely filed. On April 18, 2019, this Court

issued a Scheduling Order providing that “[a]ll non-evidentiary pretrial motions shall be filed and

served in sufficient time to permit hearing thereon no later than February 12, 2020.” 58 The



       53
            Fed. R. Civ. P. 26(a)(2)(C).
       54
            Fed. R. Civ. P. 26(a)(2)(D).
       55
            Rec. Doc. 104-1 at 6.
       56
            Rec. Doc. 110 at 1.
       57
            Id.
       58
            Rec. Doc. 12.

                                                  9
     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 10 of 16



Scheduling Order provides that “[m]otions regarding the admissibility of expert testimony

(Daubert motions) shall be filed and served in sufficient time to permit hearing thereon no later

than February 12, 2020” and “[a]ll other motions in limine and trial memoranda shall be filed

seven working days before trial and responses thereto shall be filed two working days before

trial.”59

            Trial was originally set to begin on April 6, 2020. However, on March 16, 2020, the Court

issued COVID-19 General Order No. 20-2, continuing all civil jury trials scheduled to begin on

any date from March 16 through May 1, 2020. Subsequently, the Court reset trial for April 26,

2021.60 Therefore, the instant motion is timely because it was filed more than seven working days

before trial.61 Accordingly, the Court turns to the merits of Defendants’ motion.

A.          Testimony Concerning the Cause of the Accident

            Defendants argue that Officer Landry should be prohibited from testifying as to the cause

of the alleged accident.62 In opposition, Plaintiff argues that Officer Landry should be allowed to

provide expert testimony as to the cause of the accident. 63

            In Duhon v. Marceaux, the Fifth Circuit affirmed a district court’s exclusion of a law

enforcement officer’s opinion testimony regarding the cause of a car accident. 64 The Fifth Circuit




            59
                 Id. at 2.
            60
                 Rec. Doc. 101.
            61
            Although Plaintiff now argues that Officer Landry should be allowed to offer expert opinion testimony,
Plaintiff did not provide an expert disclosure for Officer Landry. The instant motion is not a Daubert motion attacking
the qualifications or methodology of any expert witness.
            62
                 Rec. Doc. 104-1 at 2.
            63
                 Rec. Doc. 110 at 1.
            64
                 33 F. App’x 703, 2002 WL 432383, at *4 (5th Cir. 2002).

                                                            10
    Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 11 of 16



noted that the officer was not qualified as an expert in accident reconstruction and did not

personally witness the accident. 65 Therefore, the Fifth Circuit affirmed the exclusion of the

testimony under the “general rule” that “police officers’ lay opinions as to the cause of an

automobile accident formed by viewing subsequent evidence at the scene are excluded under Rule

701.”66 In support of this “general rule” the Fifth Circuit cited Ernst v. Ace Motor Sales, Inc., an

Eastern District of Pennsylvania case holding that an officer’s lay opinion testimony was

admissible only to the extent that it pertained to the point of impact. 67 The district court in Ernst

reasoned that the officer’s opinion “about the point of impact was based upon his perception of

physical evidence found at the accident scene; more particularly, his opinion was based upon a

trail of debris leading from the highway to the plaintiff’s car.”68

        In Puga v. RCX Solutions, Inc., the Fifth Circuit reviewed a district court decision to allow

a state trooper to testify as an expert on an accident investigation. 69 There, the state trooper was

driving behind the defendant when the accident occurred, saw the accident happen from afar,

observed the conditions of the road, knew the defendant was talking on the phone, and looked at

various tire markings in the median and on the pavement. 70 The Fifth Circuit determined that the

district court did not err in allowing the state trooper to testify as an expert witness on causation. 71




        65
             Id.
        66
             Id.
        67
             Id. (citing 550 F.Supp. 1220, 1223 (E.D. Pa.1982), aff'd without op., 720 F.2d 661 (3d Cir. 1982)).
        68
             Ernst, 550 F.Supp. at 1223.
        69
             Puga v. RCX Solutions, Inc., 922 F.3d 285, 293 (5th Cir. 2019).
        70
             Id. at 295.
        71
             Id.

                                                           11
    Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 12 of 16



       Here, Plaintiff has not designated Officer Landry as an expert. Pursuant to the Scheduling

Order, Plaintiff was required to disclose any written reports of retained experts on or before

December 11, 2019. 72 Plaintiff did not disclose any such expert report. If Plaintiff intends to call

Officer Landry as a non-retained expert, a summary disclosure is required under Federal Rule of

Civil Procedure 26(a)(2)(C). Summary disclosures must be made at least 90 days before trial.73 At

this time, Plaintiff cannot offer expert opinion testimony by Officer Landry because Plaintiff did

not properly designate him as an expert.

       Courts have recognized that first-hand observations of a police officer, which are based on

the officer’s investigation and experience, are also admissible. 74 As a lay witness, Officer Landry

may provide opinion testimony that is rationally based on his perception, helpful to determining a

fact in issue, and not based on scientific, technical, or other specialized knowledge. 75 If Officer

Landry formed an opinion about the point of impact that is rationally based on his perceptions at

the scene, he may express such an opinion to the jury. However, Officer Landry may not provide

an opinion as to the cause of the accident because he did not witness the accident and has not been

designated as an expert witness. 76




       72
            Rec. Doc. 12 at 3.
       73
            Fed. R. Civ. P. 26(a)(2)(D).
       74
         Reliastar Life Ins. Co. v. Thompson, No. 07-140, 2008 WL 4327259, at *4 (S.D. Tex. Sept. 16, 2008);
       Harris v. Browning–Ferris Indus. Chem. Servs., Inc., 635 F.Supp. 1202, 1209 (M.D. La.1986), aff'd without
       op., 806 F.2d 259 (5th Cir. 1986).
       75
            Fed. R. Evid. 701.
       76
            Duhon, 2002 WL 432383, at *4.

                                                     12
     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 13 of 16



B.        Portions of the Accident Report Referencing the Cause of the Alleged Accident

          Defendants argue that the Court should exclude any portion of the accident report

referencing the cause of the alleged accident. 77 Defendants assert that these statements are hearsay,

and only the portions of the report that reflect the police officer’s first-hand observations based on

his investigation and experience are properly admissible under Federal Rule of Evidence

803(8)(A)(iii).78 Plaintiff does not respond to this argument.

          Under the Federal Rules of Evidence, hearsay is defined as “a statement that: (1) the

declarant does not make while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.” 79 Hearsay is not admissible

unless a federal statute, the Federal Rules of Evidence, or “other rules prescribed by the Supreme

Court” provide otherwise. 80 After a party properly objects to the admission of evidence as hearsay,

the proponent of the evidence bears the burden to show that the statement is not offered as hearsay

or falls within an exception to the hearsay rule. 81




          77
               Rec. Doc. 104-1 at 3.
          78
               Id. at 4 (citing Williams v. Gaitsch, No. 5:08-CV-0772, 2011 WL 13286179, at *2 (W.D. La. May 26,
2011)).
          79
            Fed. R. Evid. 801(c)(1)–(2). Federal Rule of Evidence 801(d) further provides that opposing party’s
          statements and certain prior statements by declarant-witnesses used to impeach or rebut the witness are not
          hearsay.
          80
               Fed. R. Evid. 802.
          81
            See Bourjaily v. United States, 483 U.S. 171, 175 (1987) (“The preponderance standard ensures that before
          admitting evidence, the court will have found it more likely than not that the technical issues and policy
          concerns addressed by the Federal Rules of Evidence have been afforded due consideration.”); Loomis v.
          Starkville Mississippi Pub. Sch. Dist., 150 F. Supp. 3d 730, 742–43 (N.D. Miss. 2015) (“Once a party has
          ‘properly objected to [evidence] as inadmissible hearsay,’ the burden shifts to the proponent of the evidence
          to show, ‘by a preponderance of the evidence, that the evidence [falls] within an exclusion or exception to
          the hearsay rule and was therefore admissible.’” (citations omitted)); see also Randle v. Tregre, 147 F. Supp.
          3d 581, 596 (E.D. La. 2015) (Africk, J.); Broad. Music, Inc. v. Tex Border Mgmt., Inc., No. 10-2524, 2012
          WL 4119111, at *4 (N.D. Tex. Sept. 18, 2012).

                                                          13
     Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 14 of 16



       Under Federal Rule of Evidence 803(8), a police report is excluded from the rule against

hearsay if it sets out the “factual findings from a legally authorized investigation” and “the

opponent does not show that the source of the information or other circumstances indicate a lack

of trustworthiness.” First-hand observations of a police officer, which are based on the officer’s

investigation and experience and incorporated into a police report, are also admissible.82

       As discussed above, in Duhon v. Marceaux, the Fifth Circuit affirmed a district court’s

exclusion of a law enforcement officer’s opinion testimony regarding the cause of a car accident. 83

The Fifth Circuit also found no error in the district court’s statement that the police report could

be admitted after redacting the portions of the report that expressed an opinion about the cause of

the accident.84

       Defendants do not dispute that the police report is admissible under Federal Rule of

Evidence 803(8). However, the portions of the police report referencing the cause of the accident

or fault should be redacted because Officer Landry is not testifying as an expert witness.

C.     References to the Citation Issued to Maurice

       Finally, Defendants contend that the Court should exclude the traffic citation issued to

Maurice and all references to the citation contained in the accident report. 85 Defendants argue that

Maurice contested the moving violation in court and had the citation reduced before paying the




       82
         Reliastar Life Ins. Co. v. Thompson, No. 07-140, 2008 WL 4327259, at *4 (S.D. Tex. Sept. 16, 2008);
       Harris v. Browning–Ferris Indus. Chem. Servs., Inc., 635 F.Supp. 1202, 1209 (M.D. La.1986), aff'd without
       op., 806 F.2d 259 (5th Cir. 1986).
       83
            33 F. App’x 703, 2002 WL 432383 at *4 (5th Cir. 2002).
       84
            Id.
       85
            Rec. Doc. 104-1 at 4.

                                                       14
    Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 15 of 16



fine in full.86 Therefore, Defendants argue that Maurice did not admit fault, and the citation is not

admissible to prove fault for the accident. 87 Plaintiff does not respond to this argument.

       Numerous federal district courts have held that evidence of a traffic citation is only

admissible if the defendant pleaded guilty to the citation. 88 Furthermore, the mere payment of a

traffic citation does not constitute an admission against interest or confession of guilt. 89 Here,

Maurice did not plead guilty to the citation. Accordingly, evidence of the traffic citation is

inadmissible.

                                                 V. Conclusion

       Considering the forgoing reasons, Officer Landry is prohibited from testifying as to the

cause of the alleged accident because he has not been designated as an expert witness. Portions of

the accident report containing evidence of Officer Landry’s lay opinion regarding causation and

fault should be excluded. Furthermore, any evidence of the traffic citation issued to Maurice should

be excluded. However, Officer Landry may provide appropriate lay opinion testimony about what

he saw when he arrived at the scene.




       86
            Id. at 5.
       87
            Id.
       88
          See, e.g., Dawson v. Carbollosa, No. 14–0057, 2014 WL 7272768, at *3 (W.D. La. Dec.18, 2014) (“While
       a plea of guilty to a traffic citation is admissible in a civil case, the mere fact that a party was charged with a
       traffic violation is not. . . . Further, payment does not constitute an admission of guilt.”) (internal citation
       omitted); Iglinksy v. Player, No. 08–650, 2010 WL 4925000, at *6 (M.D. La. July 26, 2010) (“A motorist’s
       payment of a fine associated with a traffic citation cannot be equated with the entry of a guilty plea, and as a
       result, the citation is not admissible as an admission against interest in a personal injury action stemming
       from an automobile accident.”); Rhodes v. Curtis, No. Civ. 04–476–P, 2006 WL 1047021, at *2 (D. Okla.
       Apr. 12, 2006) (“Evidence of traffic citations is only admissible in a subsequent civil proceeding if the
       defendant voluntarily and knowingly entered a plea of guilty.”); Cunningham v. Wash. Gas Light Co., CIV.
       A. No. 86–2392, 1988 WL 90400, at *1 (D.D.C. Aug.11, 1988) (“[T]he mere issuance or failure to issue a
       traffic citation is not admissible in a civil trial.”) (collecting cases).
       89
            See Bergeron v. Great W. Cas. Co., No. CIV. A. 14-13, 2015 WL 3505091, at *4 (E.D. La. June 3, 2015).

                                                          15
    Case 2:18-cv-11632-NJB-KWR Document 133 Filed 07/17/20 Page 16 of 16



       Accordingly,

       IT IS HEREBY ORDERED that Defendants “Motion to in Limine to Limit Testimony

of Officer Reginald Landry, Exclude Portions of Accident Report and Exclude Evidence of Traffic

Citation”90 is GRANTED.

                                    16th day of July, 2020.
       NEW ORLEANS, LOUISIANA, this _____



                                                   _________________________________
                                                   NANNETTE JOLIVETTE BROWN
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




       90
            Rec. Doc. 104.

                                              16
